Citation Nr: 1144448	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  07-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to a disability rating in excess of 30 percent for coccidioidomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 1958 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and a June 2008 rating decision by the VA RO in Waco, Texas.  Jurisdiction over the case was subsequently transferred to the VA RO in Phoenix, Arizona. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the Phoenix, Arizona RO in March 2011.  A transcript of the hearing is associated with the claims file.  


REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in September 2008 that the Board has found to be a timely notice of disagreement with the June 2008 rating decision denying entitlement to service connection for CAD.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With respect to the Veteran's claim of an increased disability rating for coccidioidomycosis, the Board finds that additional development is required before the claim is decided.  

The Veteran was last afforded a VA examination to evaluate his coccidioidomycosis in April 2009.  At his March 2011 hearing, the Veteran reported that the examiner did not perform a thorough examination at that time.  A review of the April 2009 VA examination report shows that the information provided by the examiner is somewhat brief.  It is noted in the examination report that the Veteran's restrictive lung disease is related to the right upper lung lobectomy performed in service as a result of the coccidioidomycosis.  However, there is no indication that a pulmonary function test (PFT) was performed in conjunction with the VA examination to determine the current level of severity of the restrictive lung disease.

For these reasons, the Board finds that the April 2009 VA examination is inadequate for adjudication purposes.    

Additionally, the Veteran reported that since his last VA examination he has had flare-ups of his lung disability.  The Veteran also reported that he has sought private medical treatment for his lung disability since the time of his last VA examination.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the current level of severity of all impairment resulting from his coccidioidomycosis and residuals of such.  

Additionally, current private and VA Medical Center treatment records should be obtained before a decision is rendered with respect to this issue.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011).

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to service connection for coronary artery disease.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

3. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

4. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's coccidioidomycosis and residuals of such.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies, to include a pulmonary function test, should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5. The RO or the AMC should undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


